Citation Nr: 0033489	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to a service-connected right knee 
disability.

2.  Entitlement to an increased rating for a service-
connected right knee disability, currently evaluated 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to April 
1975.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a March 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which denied an increase in a 20 percent rating for 
a service-connected right knee disability; the veteran 
appealed for an increased rating.  This case also comes to 
the Board from a March 1999 RO decision which denied service 
connection for a left knee disability secondary to a right 
knee disability.


REMAND

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A).

In light of these changes, the Board finds that a remand is 
required in this case to comply with the duty to assist. 

With respect to the veteran's claim for service connection 
for a left knee disability secondary to a service-connected 
right knee disability, the Board notes that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2000).  
Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service-
connected disorder; when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

At a January 1999 VA orthopedic examination, the veteran 
complained of left knee pain, and a left knee disability was 
not diagnosed.  In this regard, the Board notes that pain 
alone, without a diagnosed related medical condition, does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  An April 1999 VA outpatient treatment record 
indicates a diagnosis of patellofemoral syndrome of the left 
knee.  Additional development is required with regard to this 
secondary service connection claim, to include a VA 
examination to determine the correct diagnosis and etiology 
of any current left knee disability, and to determine whether 
any such disability was aggravated by the service-connected 
right knee disability.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).

With respect to the claim for an increased rating for a 
service-connected right knee disability, the Board notes that 
the veteran last underwent a VA compensation examination to 
evaluate the level of severity of such disability in January 
1999; consequently, it is the judgment of the Board that a 
current VA examination, with X-ray studies, is warranted.  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A); Caffrey v. Brown, 
6 Vet. App. 377 (1994);  Green v. Derwinski, 1 Vet. App. 121 
(1991).  The examiner should be asked to determine the 
severity of the veteran's service-connected right knee 
disability, should note for the record any objective evidence 
of pain referable to the right knee, and should assess the 
degree of additional limited motion or other functional 
impairment during use or flare-ups due to such pain, in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
addition, an examination of right knee scars should be made 
to determine whether a separate rating is warranted for any 
such scars.  Prior to the examination, any ongoing medical 
records should be obtained.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5103); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the Board notes that by a statement dated in 
September 2000, the veteran's representative asserted that he 
should be assigned a separate disability rating for arthritis 
of the right knee, in addition to a disability rating for 
instability of the right knee.  In this regard, the Board 
observes that osteoarthritis was noted on VA X-ray study in 
May 1998, and that no instability was noted in either a 
report of a January 1999 VA examination or a report of an 
April 1999 VA outpatient treatment record, although recent 
medical records show that the veteran uses a right knee 
brace.  Recent precedent opinions of the VA General Counsel 
have held that separate ratings may be assigned for X-ray 
findings of arthritis with limitation of motion of a knee 
(38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010) and for 
instability of a knee (38 C.F.R. § 4.71a, Diagnostic Code 
5257).  VAOPGCPREC 9-98 and 23-97.  After the above 
development has been completed, the RO should readjudicate 
the veteran's claim for an increased rating for a right knee 
disability, with consideration of the possible application of 
VAOPGCPREC 9-98 and 23-97, and with consideration of DeLuca, 
supra.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for disabilities of either 
knee since 1998.  The RO should directly 
contact all identified medical providers 
and obtain copies of all relevant medical 
records that are not already on file.  
The veteran should also be asked to 
submit any additional medical records he 
may have in his possession, and to submit 
pertinent lay statements.  The RO must 
inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit. 

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
examine both the left and right knees.  
All indicated tests and studies should be 
accomplished, and the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims folder has been reviewed.  The 
italized standard of proof contained in 
several questions below should be used in 
formulating a response.  All clinical 
findings must be reported in detail in 
the examination report.  If the physician 
is unable to answer any question, the 
reason or reasons should be discussed.  

With respect to the left knee, the 
examiner should be asked to determine the 
correct diagnosis of any left knee 
disability.  The examiner should note 
that pain alone, without a diagnosed or 
identifiable underlying malady or 
condition, does not in and of itself 
constitute a disability for which service 
connection may be granted.  Sanchez-
Benitez vs. West, 13 Vet. App. 282 
(1999).  An opinion should be rendered as 
to whether it is at least as likely as 
not that any left knee disability is 
proximately due to or the result of or is 
being aggravated by the service connected 
right knee disability.  If the left knee 
is being aggravated by the service-
connected right knee disability, the 
degree of aggravation should be 
quantified, if feasible. 

With respect to the service-connected 
right knee disability, the examiner 
should evaluate the severity of the 
veteran's service-connected right knee 
disability.  The ranges of motion of the 
right knee should be noted in degrees.  
The examiner should also note whether 
there is any right knee instability; and, 
if so, it should be classified as mild, 
moderate or severe.  The examiner should 
determine if any right knee scars 
attributable to the service connected 
disability are tender on objective 
demonstration, poorly nourished or with 
repeated ulceration.

The examiner should determine whether the 
right knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner should note any objective 
evidence of pain referable to the right 
knee, and should opine as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

4.  After ensuring that the above actions 
have been completed to include compliance 
with the Veterans Claims Assistance Act 
of 2000, the RO should review the claim 
for service connection for a left knee 
disability secondary to a right knee 
disability, and the claim for an 
increased rating for a right knee 
disability.  With respect to the claim 
for an increased rating for a right knee 
disability, the RO should consider 
DeLuca, supra, and VAOPGCPREC 9-98 and 
23-97.  Consideration should also be 
given as to whether a separate rating may 
be given for any scars of the right knee 
attributable to the service connected 
disability.  If the claims are denied, 
the veteran and his representative should 
be issued an SSOC, and given an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



